Citation Nr: 0426759	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for dysthymic disorder. 

2.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1978 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that in the August 2004 Written Brief 
Presentation, the veteran's representative lists as an issue 
on appeal entitlement to an initial disability rating greater 
than 10 percent for mechanical low back pain with osteopenia 
of the lumbar spine.  He also requests a remand so that the 
RO may issue a statement of the case on a notice of 
disagreement submitted by the veteran concerning service 
connection for osteopenia.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Review of the veteran's July 2001 notice of disagreement does 
not find any mention of a desire to appeal the evaluation 
assigned for the service-connected low back disability.  
However, the Board does note that at that time the veteran 
indicated that the evaluation for the disability did not 
include consideration of osteopenia in his hips.  He also 
subsequently stated that the osteopenia affected his entire 
skeletal system.  The RO construed the July 2001 statement as 
a new claim for service connection for osteopenia of the 
hips.  The August 2002 rating decision granted service 
connection for osteopenia of the left femur, but denied 
service connection for osteopenia of the right femur.  In a 
November 2002 statement, the veteran acknowledged the 
determinations from the August 2002 rating decision, 
indicated that VA had still not addressed the pervasive 
effects of osteopenia, and stated that his disagreement still 
stood.  The RO construed this statement as a new claim.  In 
pertinent part, it continued the denial of service connection 
for osteopenia of the right femur in an August 2003 rating 
decision.  In that rating action, it explained to the veteran 
that service connection for osteopenia could not be granted 
for the entire skeletal system, but only for the affected 
bones or joints.  With respect to the claim concerning 
osteopenia, upon a review of the record, the Board finds no 
notice of disagreement the June 2001, August 2002, or August 
2003 rating decisions.  See 38 C.F.R. § 20.201 (2003) 
(defining a notice of disagreement).  Therefore, neither of 
these issues discussed in the August 2004 Written Brief 
Presentation is properly in appellate status.  

The Board notes that the veteran requested a Travel Board 
hearing in his October 2002 substantive appeal.  However, he 
asked the RO to reschedule the hearing set for May 2003 and 
to cancel the hearing scheduled in July 2004.  His hearing 
request is therefore considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks higher initial disability ratings assigned 
for service-connected dysthymic disorder and GERD, rated as 
10 percent disabling and zero percent disabling 
(noncompensable), respectively.  As in this case, when there 
is disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (on a claim for an original or 
an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle v. 
Derwinski, 2 Vet. App 629 (1992)).  In this case, the 
veteran's first and only VA examinations for evaluation of 
the service-connected disabilities at issue on appeal were 
performed in January 2001, nearly four years ago.  The Board 
finds this evidence too remote to adequately address the 
current severity of the veteran's disabilities.  A remand is 
required in order to secure current examinations.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination and the claims folder should 
state whether such review was 
accomplished.

	a.  A gastrointestinal examination 
to assess the current nature and severity 
of the veteran's service-connected GERD.  
The examiner should all gastrointestinal 
symptoms reported by the veteran and all 
findings from physical examination, to 
include any weight loss, as well as a 
finding as the severity of any impairment 
of health present.  

	b.  A psychiatric examination to 
assess the current nature and severity of 
the veteran's service-connected dysthymic 
disorder.  The examination report should 
include a discussion of the veteran's 
subjective complaints, findings on mental 
status examination, and a complete multi-
axial diagnosis with Global Assessment of 
Functioning score.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


